                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 16-330 (MJD/HB)

(1) JULIUS MALIK HEARD,

                   Defendant.

Jeffry Paulsen, Assistant United States Attorney, Counsel for Plaintiff.

Julius Malik Heard, pro se.



      This matter is before the Court on Defendant Julius Malik Heard’s Pro Se

Motion to Vacate Conviction. [Docket No. 40]

      On February 16, 2017, Defendant Julius Malik Heard pled guilty to Count

One of the Indictment, Felon in Possession of a Firearm, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). The Court sentenced Defendant to the Bureau of

Prisons for a term of 71 months. Defendant appealed his sentence to the Eighth

Circuit Court of Appeals. On June 28, 2018, the Eighth Circuit affirmed. [Docket

No. 36] The mandate issued on July 19, 2018. [Docket No. 38]

                                         1
      On August 8, 2019, Defendant filed a motion requesting that his conviction

be vacated based on the United States Supreme Court’s decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019). [Docket No. 40] The Government has filed

its opposition to Defendant’s motion.

      Defendant’s motion is not captioned as a § 2255 motion; however, the

correct procedure for Defendant to challenge the validity of his conviction would

be to bring a motion under 28 U.S.C. § 2255. Under Castro v. United States, the

Court may not recharacterize a pro se litigant’s motion as a request for relief

under § 2255 unless the Court first warns the pro se litigant about the

consequences of the recharacterization. 540 U.S. 375, 382 (2003).

      If this motion is recharacterized as a § 2255 motion, any subsequent § 2255

motion Defendant might file will be subject to the restrictions placed on “second

or successive” motions. See 28 U.S.C. § 2255(h). Prisoners are greatly restricted

from filing “second or successive” motions under § 2255 challenging the same

conviction or sentence. Id. If Defendant wishes to proceed with a § 2255 motion,

he should include every claim that he believes is available to him, so that those

claims will not later be barred by § 2255(h). Should Defendant not wish to

proceed with the § 2255 motion at this time, he may voluntarily dismiss this



                                         2
motion; that said, Defendant is warned that claims under § 2255 are governed by

a one-year limitations period, see 28 U.S.C. § 2255(f), and that delay in

prosecuting his claims could result in those claims becoming time-barred.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      Defendant has 30 days from the date of this Order to submit an
      amended § 2255 motion or withdraw his current motion. Absent
      withdrawal or modification, the Court will recharacterize
      Defendant’s current motion as a motion under 28 U.S.C. § 2255
      seeking to vacate, set aside or correct his sentence and will rule on
      that motion.




Dated: December 11, 2019               s/ Michael J. Davis
                                       Michael J. Davis
                                       United States District Court




                                         3
